Citation Nr: 0307426	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-02 904	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the cervical spine, with right radiculopathy 
due to right scalenus anticus syndrome (SAS), evaluated as 40 
percent disabling, from February 27, 1998, 
to September 22, 2002.  

2.  Entitlement to an increased rating for DDD of the 
cervical spine with right radiculopathy due to right SAS, 
evaluated as 40 percent disabling since September 23, 2002.  

3.  Entitlement to an increased rating for DDD of the 
cervical spine with pain and limitation of motion of the 
cervical spine, evaluated as 20 percent disabling since 
September 23, 2002.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1954 to May 1958.  

Historically, an October 1958 rating granted service 
connection for bilateral SAS which was assigned a 10 percent 
disability rating.  A June 1961 rating reduced that 
evaluation to a noncompensable evaluation.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted a 20 percent rating for right SAS, under 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8519, effective the 
date of receipt of the claim for an increased rating on 
February 27, 1998, but assigned a noncompensable rating for 
left SAS.  

A June 2000 rating reclassified the disorder at issue as DDD 
of the cervical spine with right radiculopathy due to right 
SAS and assigned a 40 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The case was remanded in December 2000 for an additional 
rating examination.  At that time a claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities, deemed to have been 
raised in an informal hearing presentation, was referred to 
the RO for appropriate action.  However, that matter has not 
been adjudicated and is again referred to the RO for 
appropriate action.  

Following additional development and a change in rating 
criteria, a December 2002 rating discontinued the single 40 
percent rating for the DDD of the cervical spine, with right 
radiculopathy due to right SAS under the version of 
Diagnostic Code 5293 in effect prior to September 23, 2002.  
And effective that date, separate ratings were assigned for 
the neurological and orthopedic aspects of the disability, 
with a 40 percent rating under 38 C.F.R. § 4.124a, DC 8513 
for the neurological aspect (the radiculopathy) and a 
separate 20 percent rating for the orthopedic aspect under 
38 C.F.R. § 4.71a, DC 5295.  Since the veteran's other 
service-connected disorders have remained at a noncompensable 
level, these ratings resulted in a combined disability 
evaluation of 40 percent since February 27, 1998, and 50 
percent since September 23, 2002.  


FINDINGS OF FACT

1.   DDD of the cervical spine has been productive of 
pronounced impairment with abnormal right upper extremity 
reflexes, limitation of motion of the cervical spine, pain 
and right paracervical muscle spasm.  

2.  DDD of the cervical spine with right radiculopathy has 
not been productive of severe incomplete paralysis of all 
radicular nerve groups of the right upper extremity.  


CONCLUSION OF LAW

A 60 percent rating, and no higher, is warranted for the DDD 
of the cervical spine, with right radiculopathy due to right 
SAS, effective from February 27, 1998.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, DC 5293 (in effect prior to September 23, 
2002) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

DDD of the cervical spine, with right radiculopathy due to 
right SAS, rated 40 percent, from February 27, 1998, to 
September 22, 2002

The criteria for evaluating disabilities under 38 C.F.R. 
§ 4.71a, DC 5293 were revised effective September 23, 2002.  
"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
when amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  VAOGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria under DC 5293 may be applied, but 
both the old or the new rating criteria, whichever is most 
beneficial to the veteran, will be applied for the period 
beginning September 23, 2002

Because of the DDD in his cervical spine, the severity of the 
veteran's cervical spine disability is determined according 
to the criteria of 38 C.F.R. § 4.71a, DC 5293, 
for intervertebral disc syndrome (IVDS).  Prior to revision 
of the schedular rating criteria on September 23, 2002, a 40 
percent rating was warranted for severe IVDS manifested by 
recurring attacks with intermittent relief, and a 60 percent 
rating, which is the highest possible rating under this code, 
was warranted for pronounced IVDS manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief. 

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  While in this 
case the sciatic nerve, associated with IVDS of the 
lumbosacral segment of the spine, is not involved, the 
rationale is equally valid in this case because the 
disability may effect a nerve associated with the cervical 
segment of the spine.  Therefore, pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this code.  
VAOGC 36-97 also held that when a veteran has less than the 
maximum evaluation under DC 5293 based on symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating for limitation of motion.  

Limitation of motion of the cervical segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, DC 
5290.  If the limitation of motion is slight, then a 10 
percent rating is warranted; if moderate, then a 20 percent 
rating is warranted and, if severe, a 30 percent rating.  
Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In this case the 40 percent rating assigned for the cervical 
spine disorder under DC 5293 from February 27, 1998, until 
September 23, 2002, encompassed severe IVDS and, thus, the 
question is whether a 60 percent rating is warranted for that 
time period for pronounced IVDS, under the criteria above.  

Here, the veteran repeatedly complained of characteristic 
pain.  Moreover, he had abnormal reflexes.  The reflexes in 
the right upper extremity were not absent, rather they were 
increased and this was interpreted on VA neurology 
examination in May 1998 as being a sign of a true neurologic 
disease and the diagnosis was an upper motor neuron lesion 
involving the right side of the body.  On the other hand, on 
VA examination in March 2001 deep tendon reflexes could not 
be elicited in the right upper extremity.  Although these 
clinical findings may be contradictory, it is clear that the 
veteran did have abnormal reflexes and neuropathy of the 
right upper extremity.  Additionally, a VA outpatient 
treatment (VAOPT) follow-up examination in October 1998 found 
that he had spasm of right paracervical muscles and on VA 
rating examination in March 2001 he was again found to have 
spasm of the right paracervical musculature.  



Moreover, in April 2000 a VA physician opined that not only 
was the veteran's degenerative joint disease (DJD) of the 
cervical spine related to his SAS but that he also had a 
current symptom of right arm weakness.  Decreased strength in 
the right upper extremity was also found on VA rating 
examination in March 2001 and, furthermore, that examination 
also found that he had limitation of motion of the cervical 
spine.  

Given these clinical findings, which are consistent with the 
veteran's complaints of neck soreness, limitation of motion 
and painful motion on lifting the right arm, as well as right 
arm numbness, it is the judgment of the Board that a maximum 
60 percent rating is warranted for the cervical spine 
disorder under the criteria at DC 5293 as in effect prior to 
September 23, 2002.  

Evaulations since September 23, 2002

Since September 23, 2002, the impairment from DDD of the 
cervical spine due to right SAS has been rated by combining 
separate ratings for the chronic neurologic and orthopedic 
manifestations.  However, the Board must also consider an 
evaluation since September 23, 2002, based upon (1) the 
criteria under DC 5293 in effect prior to September 23, 2002, 
and (2) the criteria in effect since September 23, 2002, as 
may be assigned on the basis of the total duration of 
incapacitating episodes, and (3) separate ratings for the 
chronic neurologic and orthopedic manifestations.  

Here, the only evidence on file since the change in the 
rating criteria is the VA rating examination in October 2002.  
That examination reflects that the veteran had essentially 
the same complaints as before and only reports range of 
motion of the joints right upper extremity.  There is no 
indication from that examination that there was any 
improvement in the DDD of the cervical spine.  Accordingly, a 
60 percent rating under the rating criteria at DC 5293, as in 
effect prior to September 23, 2002, continues to be 
warranted.  



New IVDS Criteria

Under the rating criteria for the evaluation of IVDS which 
became effective September 23, 2002, 38 C.F.R. § 4.71a, DC 
5293 provides that the evaluation (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The criteria for the evaluation of IVDS which became 
effective September 23, 2002, 38 C.F.R. § 4.71a, DC 5293 
provide that when rating based on incapacitating episodes, if 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  
Supplementary Information in the published final regulations 
states that treatment by a physician would not require a 
visit to a physician's office or hospital but would include 
telephone consultation with a physician.  If there are no 
records of the need for bed rest and treatment, by 
regulation, there were no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

The new rating criteria under DC 5293 do not provide for a 
maximum rating in excess of 60 percent on the basis of 
totally incapacitating episodes and, thus, that portion new 
rating criteria is not more favorable and will not be 
applied.  



Orthopedic and Neurologic Manifestations since September 23, 
2002

Note 2 to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 
2002, provides that when rating on the basis of chronic 
manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or 
codes and the evaluation of neurologic disabilities will be 
done separately using the most appropriate neurologic 
diagnostic code or codes.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  See Note 1 to 38 C.F.R. § 4.71a, DC 5293, 
effective September 23, 2002.  

In order to assign separate compensable ratings for the 
orthopedic and neurologic manifestations, the combine rating 
would have to exceed 60 percent under 38 C.F.R. § 4.25, which 
provides that the greatest disability will be combined with 
the next greatest disability, proceeding on to lesser 
disabilities.  The combined value is converted to the nearest 
number divisible by 10.  38 C.F.R. § 4.25(a). 

The separate ratings currently assigned of 40 percent for the 
neurologic component under DC 8513 and 20 percent under DC 
5295, combine under Table I, the Combined Rating Table, to 52 
percent, which is rounded down to a combined rating of 50 
percent.  A ratings of 40 percent combined with a 30 percent 
rating would achieves a combined rating of only 59 percent 
and a 40 percent rating combined with another 40 percent 
rating results in 64 percent.  Both a 59 percent and a 64 
percent, after being rounded, yield only a 60 percent 
combined rating.  In order to achieve a combined rating in 
excess of 60 percent, there would have to be separate 
orthopedic and neurologic ratings with one being at least 50 
percent and the other being at least 40 percent, thus 
yielding, under § 4.25, a combined rating of 70 percent.  

In evaluating the orthopedic aspect of the cervical spine 
disorder the most recent rating action in December 2002 cited 
not only DCs 5293 and but also, analogously, DC 5295 for a 
lumbosacral strain.  

38 C.F.R. Part 4, DC 5295 provides that a lumbosacral strain 
when severe with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a maximum 40 
percent rating.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion is noncompensable, 
an evaluation of 10 percent is assigned if the joint is 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5290 slight limitation of motion 
of the cervical spine warrants a 10 percent rating.  When 
limitation of motion of motion of the cervical spine is 
moderate a 20 percent rating is warranted and when severe a 
30 percent rating is warranted.  

38 C.F.R. § 4.71a, DC 5287 provides that ankylosis of the 
cervical spine in a favorable position warrants a 30 percent 
rating and when in an unfavorable position a 40 percent 
rating is warranted.  

The only ratings of 40 percent assignable for the orthopedic 
component of the cervical spine is under DC 5287 for 
ankylosis of the cervical spine and, analogously, under DC 
5295 for a cervical spine strain.  Here, there is no 
anklyosis of the cervical spine.  However, there is muscle 
spasm of the right paracervical musculature, limitation of 
motion of the cervical spine, and an August 1998 CT scan 
revealed disc space narrowing and cervical osteophytes and 
magnetic resonance imaging in August 2001 found moderate C4-5 
disc herniation and disc bulging at C6-7.  

Thus, it is possible that a 40 percent rating, representing 
the orthopedic component could be assigned since September 
23, 2002.  

As to the neurologic component, the veteran would have to 
have at least a 50 percent rating but DC 8519 (cited in the 
June 2000 rating action) does not provide for an evaluation 
in excess of 30 percent for complete paralysis of the long 
thoracic nerve of the major extremity (and in this case the 
veteran is right handed, thus the disorder effects his major 
extremity).  

38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See nerve involved for diagnostic 
code number and rating.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  

A Note to 38 C.F.R. § 4.124a provides that when peripheral 
nerve involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  

38 C.F.R. § 4.124a, DC 8513 provides that incomplete 
paralysis of all radicular peripheral nerve groups of the 
major upper extremity warrants a 20 percent rating when mild, 
a 40 percent rating when moderate, and a 70 percent rating 
when severe.  When there is complete paralysis of all 
radicular peripheral nerve groups of the major upper 
extremity a 90 percent rating is warranted.  

It is clear that the veteran does not have complete paralysis 
of all radicular nerve groups in his right upper extremity.  
With respect to whether there is severe incomplete paralysis, 
the symptoms of limitation of motion and muscle spasm have 
already been considered in determining the appropriate rating 
for the orthopedic component and may not be again used to 
determine the appropriate rating for the neurologic component 
without violating the rule against pyramiding under 38 C.F.R. 
§ 4.14.  However, the veteran does have pain and numbness in 
the right upper extremity.  He also has abnormal reflexes and 
his weakness was described on VA examination in March 2001 as 
being significant.  At that time it was also stated that 
excessive use would lead to increased pain and that during 
flare-ups he would have increased difficulties with range of 
motion.  However, given the remaining good level of 
neurologic function it is the judgment of the Board that a 70 
percent rating is not warranted for severe incomplete 
paralysis of all radicular nerve groups in the veteran's 
right upper extremity.  

Thus, because a 50 percent rating or higher for the 
neurologic component is not warranted, it is not more 
beneficial to the veteran to assign separate evaluations for 
the orthopedic and neurologic components of the service-
connected cervical spine disorder.  

In sum, a single 60 percent rating and no higher is warranted 
for the service-connected disability at issue under the 
rating criteria of DC 5293 as in effect prior to September 
23, 2002.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  While 
the March 2001 VA examiner opined that the disorder caused 
significant disability in the veteran's pas self-employment 
as a farmer, his disorder has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his pain and overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In rendering this decision, the Board realizes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000).  This law rewrites the 38 U.S.C. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires VA to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.  
However, although the RO readjudicated the veteran's claim 
subsequent to the enactment of the VCAA, the RO provided him 
proper notice of all rating decisions, and in the statement 
of the case (SOC) and January 2003 supplemental SOC as to why 
it had assigned particular disability ratings during this 
appeal.  Moreover, the RO has provided him with several VA 
rating examinations and has given him ample opportunity to 
identify or personally submit additional medical or other 
evidence showing that a higher rating is warranted.  
Therefore, the RO has made reasonable efforts to obtain all 
of the evidence that is relevant to this appeal, and the 


veteran is not prejudiced by the Board going ahead and 
deciding his claim, without initial RO adjudication after 
enactment of the VCAA, particularly since the Board is 
granting a higher rating.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

